UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: June 5, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 RUBY TUESDAY, INC. (Exact name of registrant as specified in charter) GEORGIA 63-0475239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Church Avenue, Maryville, Tennessee 37801 (Address of principal executive offices and zip code) (865) 379-5700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Nox The aggregate market value of the voting stock (which consists solely of shares of common stock) held by non-affiliates of the registrant as of the last day of the second fiscal quarter ended November 29, 2011 was $433,693,351 based on the closing stock price of $6.80 on November 29, 2011. The number of shares of common stock outstanding as of July 31, 2012, was 64,345,652. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for the Registrant’s 2012 Annual Meeting of Shareholders, to be filed pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, are incorporated by reference into Part III hereof. Index PART I Item 1. Business 4-10 Item 1A. Risk Factors 11-18 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 18-20 Item 3. Legal Proceedings 20 Item 4. Mine Safety Disclosures 20 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 22 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 23-43 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 43 Item 8. Financial Statements and Supplementary Data 44-83 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 84 Item 9A. Controls and Procedures 84 Item 9B. Other Information 84 PART III Item 10. Directors, Executive Officers and Corporate Governance 85 Item 11. Executive Compensation 85 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 85 Item 13. Certain Relationships and Related Transactions, and Director Independence 85 Item 14. Principal Accounting Fees and Services 85 PART IV Item 15. Exhibits and Financial Statement Schedules 86 Signatures 87 2 Special Note Regarding Forward-Looking Information This Annual Report on Form 10-K contains various forward-looking statements, which represent our expectations or beliefs concerning future events, including one or more of the following: future financial performance and restaurant growth (both Company-owned and franchised), future capital expenditures, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, payment of dividends, stock repurchases, restaurant acquisitions, conversions of Company-owned restaurants to other dining concepts, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements (such statements include, but are not limited to, statements relating to cost savings that we estimate may result from any programs we implement, our estimates of future capital spending and free cash flow, and our targets for annual growth in same-restaurant sales and average annual sales per restaurant), including, without limitation, the following: · general economic conditions; · changes in promotional, couponing and advertising strategies; · changes in our guests’ disposable income; · consumer spending trends and habits; · increased competition in the restaurant market; · laws and regulations affecting labor and employee benefit costs, including further potential increases in state and federally mandated minimum wages, and healthcare reform; · guests’ acceptance of changes in menu items; · guests’ acceptance of our development prototypes, remodeled restaurants, and conversion strategy; · mall-traffic trends; · changes in the availability and cost of capital; · weather conditions in the regions in which Company-owned and franchised restaurants are operated; · costs and availability of food and beverage inventory; · our ability to attract and retain qualified managers, franchisees and team members; · impact of adoption of new accounting standards; · impact of food-borne illnesses resulting from an outbreak at either Ruby Tuesday or other restaurant concepts; · our ability to successfully integrate acquired companies; · our ability to complete our planned sale-leaseback transactions; · effects of actual or threatened future terrorist attacks in the United States; and · significant fluctuations in energy prices. 3 PART I Item 1. Business Background The first Ruby Tuesday® restaurant was opened in 1972 in Knoxville, Tennessee near the campus of the University of Tennessee. The Ruby Tuesday concept, which at the time consisted of 16 restaurants, was acquired by Morrison Restaurants Inc. (“Morrison”) in 1982. During the following years, Morrison grew the concept to over 300 restaurantswith concentrations in the Northeast, Southeast, Mid-Atlantic and Midwest regions of the United States.In a spin-off transaction that occurred on March 9, 1996, shareholders of Morrison approved the distribution of two separate businesses of Morrison to its shareholders, Morrison Fresh Cooking, Inc. (“MFC”) and Morrison Health Care, Inc. (“MHC”). In conjunction with the spin-off, Morrison was reincorporated in the State of Georgia and changed its name to Ruby Tuesday, Inc.Ruby Tuesday, Inc. and its wholly-owned subsidiaries are sometimes referred to herein as “RTI,” the “Company,” “we” and/or “our.” We began our traditional franchise program in 1997 with the opening of one domestically and two internationally franchised Ruby Tuesday restaurants. The following year, we introduced a program called our “franchise partnership program,” under which we owned 1% or 50% of the equity of each of the entities that owned and operated Ruby Tuesday franchised restaurants.During fiscal 2011, we acquired 11 of our 13 franchise partnerships, representing 106 restaurants.The remaining two franchise partnerships closed or sold their restaurants. We do not own any of the equity of entities that hold franchises under our traditional franchise programs. As of June 5, 2012, we had 29 Ruby Tuesday concept franchisees, comprised of 11 traditional domestic and 18 traditional international franchisees. Of these franchisees, we have signed agreements for the development of new franchised Ruby Tuesday restaurants with three traditional domestic and seven traditional international franchisees.The seven international franchisees hold rights as of June 5, 2012 to develop Ruby Tuesday restaurants in 27 countries. During fiscal 2011, we began converting certain underperforming Ruby Tuesday restaurants to other concepts.To that end, we entered into a licensing agreement which allows us to operate multiple Truffles® restaurants, an upscale café concept offering a diverse menu.Another conversion concept available to us is Marlin & Ray’s™, an internally-developed seafood concept. Also in fiscal 2011, we entered into a licensing agreement which allows us to operate multiple Lime Fresh Mexican Grill® (“Lime Fresh”) restaurants, a fast casual Mexican concept.We opened four Lime Fresh restaurants during fiscal 2012 under the terms of the licensing agreement.On April 11, 2012, we completed the acquisition of Lime Fresh, including the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants, and the Lime Fresh brand’s intellectual property. Operations We own, operate and franchise the Ruby Tuesday casual dining restaurant chain.Our mission is to be the best in the bar and grill segment of casual dining by delivering to our guests a high-quality casual dining experience with compelling value.While we are in the bar and grill sector because of our varied menu, we operate at the higher-end of casual dining in terms of the quality of our food and service.As of June 5, 2012, we owned and operated 714, and franchised 79, Ruby Tuesday restaurants.Also, as of June 5, 2012, our traditional franchisees operated 36 domestic and 43 international Ruby Tuesday restaurants.Ruby Tuesday restaurants can now be found in 45 states, the District of Columbia, 12 foreign countries and Guam. Our Company-owned and operated restaurants are concentrated primarily in the Southeast, Northeast, Mid-Atlantic and Midwest of the United States, which we consider to be our core markets.A listing of the states and countries in which our franchisees operate is set forth below in Item 2 entitled “Properties.” We also own, operate, and in some cases, franchise the Lime Fresh fast casual restaurant chain and Marlin & Ray’s and Wok-Hay casual dining restaurant concepts.We also operate Truffles restaurants pursuant to a license agreement.As of June 5, 2012, there were 13 Company-owned and operated Lime Fresh restaurants, 11 Company-owned and operated Marlin & Ray’s restaurants, two Company-owned and operated Truffles restaurants, and one Company-owned and operated Wok-Hay restaurant.In addition, there were four Lime Fresh restaurants operated by domestic 4 franchisees as of June 5, 2012. Our Core Ruby Tuesday Concept Ruby Tuesday restaurants serve simple, fresh, American food with a wide variety of steaks, fresh chicken, crab cakes, lobster, salmon, tilapia, fork-tender ribs, appetizers, handcrafted burgers, and more, in addition to a garden bar which offers up to 35 items and is an important point of differentiation for our brand compared to our peers.Burger choices include such items as beef, turkey, and chicken.Entree selections typically range in price from $6.99 to $18.99.Where appropriate, we also offer our RubyTueGo® curbside service and a delivered-meals catering program for businesses, organizations, and group events at both Company-owned and franchised restaurants. Over the past five years, we have made significant brand improvements in food and service quality, which we believe have elevated and differentiated the Ruby Tuesday brand from our bar and grill competitors.Our goal is to be the best in the bar and grill segment of casual dining by delivering the ultimate “$25 dining experience for $15.”In order to achieve this goal, our operating strategies focus on consistently executing the following: · Uncompromising Freshness and Quality. Virtually every item on our menu is made with the freshest of ingredients, in line with our high-quality casual dining positioning.Our chicken breasts are fresh, not frozen, all natural, and contain no growth hormones.Our burgers are made from 100% choice beef and served with crisp leaf lettuce, and fresh, cold-pack pickles on an artisan bun.Our differentiated high-quality seafood menu items include lobster and crab cakes made from jumbo lump crab meat.Our menu items include approximately 30 entrees; Fit & Trim offerings, which consist of menu items that are 700 calories or less; fresh side items, which now include fresh grilled green beans, fresh grilled zucchini, and sugar snap peas; and a Sunday brunch menu with 15 total items including French toast and omelets.We have recently enhanced our garden bar with more variety and freshness and also recently launched our new “Chef Inspired Specials” featuring high-flavor profile entrees like Jamaican jerk shrimp, Asiago peppercorn sirloin, and Cajun jambalaya pasta.Our freshness also applies to our appetizers, which include fresh, made-to-order guacamole.Our beverage offerings include non-alcoholic drinks made to order from fresh berries and fresh lemon, mango, and pomegranate juices.Our cocktails are made with premium call-brand spirits and we also offer an extensive handcrafted beer and wine selection. · Gracious Hospitality.We focus on our restaurant-level team through implementation of high performance standards, advanced training, and a rigorous selection process.Our assistant managers are designated as either a guest service specialist or a culinary specialist depending upon their individual passions and skill sets, and such designation enables us to more consistently execute at high-quality casual dining levels in both food and service quality.We have implemented smaller station sizes, increased bartender staffing levels, and added food runners to improve the dining experience.Our service system enables our servers to focus more attention on the guests so we can provide them with hotter, fresher food at service levels comparable to those at polished casual dining service levels. · Compelling Value.We believe our guests perceive “value” as a combination of food quality, service, restaurant atmosphere, menu variety, and price.However, as the economy continues to experience volatility, we believe that price has remained important to our guests.With an average net check of approximately $12.50 to $13.00 for fiscal 2012, we believe our menu pricing provides a compelling value proposition.In fiscal 2011, we began offering fresh-baked garlic cheese biscuits complimentary with our entrees and believe this offering further increases the overall value perception of our brand, in line with other high-quality casual dining restaurants.Additionally, in fiscal 2012 we increased our value position by offering our fresh, endless garden bar complimentary with over 20 entrees and a starting price of $9.99, which provides compelling value to guests and is a point of differentiation for Ruby Tuesday because our competitors typically do not offer a free garden bar with the purchase of their entrees. Our Other Concepts We have begun to leverage our expertise in operating Ruby Tuesday to develop and operate other casual dining and fast-casual restaurant concepts, including: Lime Fresh Mexican Grill Lime Fresh is a fast-casual fresh Mexican concept with restaurant operations in the Eastern United States, many in the vicinity of Miami, Florida.The Lime Fresh concept menu features organic food and diverse menu offerings such as 5 homemade tortilla chips, customizable nachos, flautas, salads, soups, fajitas, quesadillas, tacos, burritos, and salsa and guacamole.This concept offers a unique experience by providing the speed of a fast-casual restaurant, with the service and food quality of casual dining, in a fun and energetic atmosphere for guests. On September 13, 2010, we entered into a licensing agreement with LFMG International, LLC, which allowed us to operate multiple restaurants under the Lime Fresh name.As of April 10, 2012 we had opened four Lime Fresh restaurants under the terms of our licensing agreement.Given the knowledge gained about the Lime Fresh brand from the licensing agreement, in addition to the growth potential we believe the Lime Fresh concept affords, on April 11, 2012, we completed the acquisition of Lime Fresh, including the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants (one of which opened in July 2012), and the Lime Fresh brand’s intellectual property for $24.1 million.We believe this brand has significant growth potential given its low capital requirements and strong EBITDA margin returns.As of June 5, 2012, we owned and operated 13 Lime Fresh restaurants, and our domestic franchisees operated four Lime Fresh restaurants. We tentatively have plans to add 12 to 16 Lime Fresh locations in fiscal 2013, subject to our ability to locate suitable inline sites for development. Marlin & Ray’s Marlin & Ray’s is our internally developed seafood concept that leverages our knowledge of seafood given our guests’ preference for seafood at our Ruby Tuesday restaurant concepts.We developed Marlin & Ray’s to fill a void for seafood that we perceived in the polished-casual sector.The concept offers a diverse menu featuring lobster, crab, tilapia, salmon, mahi-mahi, shrimp, scallops, trout, and other fish and seafood choices.As of June 5, 2012, our 11 Marlin & Ray’s restaurants have been conversions of certain underperforming Ruby Tuesday concept restaurants where we believe the respective markets could support a seafood concept.We view this concept as a strong complement to the Ruby Tuesday brand as it is a natural fit given our execution experience and existing supply chain. We are currently evaluating opportunities to open Marlin & Ray’s concept restaurants in new locations that were not previously Ruby Tuesday concept restaurants. Truffles and Wok-Hay We also operate Truffles restaurants pursuant to a license agreement and own, operate and franchise the Wok-Hay casual dining concept.Truffles is an upscale full-service grill that offers a diverse menu featuring soups, salads, and sandwiches, a signature chicken pot pie, house-breaded fried shrimp, pasta, ribs, steaks, and a variety of desserts.As of June 5, 2012, we owned and operated two Truffles restaurants.Additionally, as of June 5, 2012, we owned and operated one Wok-Hay restaurant, which is a full service Asian concept.While these brands will continue to remain part of our overall portfolio, we currently have no plans for any material growth of either brand, with the exception of potential international franchise opportunities, given our focus over the next several years on stabilizing and growing Ruby Tuesday’s same-restaurant sales, growing the Lime Fresh brand in the Eastern United States, and converting underperforming Ruby Tuesday restaurants to the Marlin & Ray’s concept. Franchising As previously noted, as of June 5, 2012, we had franchise arrangements with 29 franchise groups which operate Ruby Tuesday restaurants in 14 states, Guam, and in 12 foreign countries. As of June 5, 2012, there were 79 Ruby Tuesday franchise restaurants which were all operated by our traditional and international franchisees.As further discussed in Note 3 to the Consolidated Financial Statements, we acquired 106 restaurants from franchise partnerships during fiscal 2011 and three restaurants from a traditional domestic franchisee.As of May 31, 2011, all of our franchise partnerships had been acquired by the Company or had ceased operations.Franchisees opened six Ruby Tuesday restaurants in fiscal 2012, seven Ruby Tuesday restaurants in fiscal 2011, and six Ruby Tuesday restaurants in fiscal 2010.We anticipate that our remaining franchisees will open approximately 11 to 13 Ruby Tuesday restaurants in fiscal 2013. Generally, Ruby Tuesday concept franchise arrangements consist of a development agreement and a separate franchise agreement for each restaurant.Under a development agreement, a franchisee is granted the exclusive right, and undertakes the obligation, to develop multiple restaurants within a specifically-described geographic territory.The term of a domestic franchise agreement is generally 15 years, with two five-year renewal options. For each restaurant developed under a domestic development agreement, a franchisee is currently obligated to pay a development fee of $10,000 per restaurant (at the time of signing a development agreement), an initial franchise fee 6 (which typically is $35,000 for domestic franchisees), and a royalty fee equal to 4.0% of the restaurant’s monthly gross sales, as defined in the franchise agreement.Development and operating fees for international franchise restaurants vary. Additionally, we offer support service agreements for domestic franchisees.Under the support services agreements, we have one level of support in which we provide specified services to assist the franchisees with various aspects of the business including, but not limited to, processing of payroll, basic bookkeeping and cash management.Fees for these services are typically contracted to be about 1.5% of revenues, as defined in the franchise agreement.There is also a required level of support services in which we charge a fee to cover certain information technology related support that we provide.All domestic franchisees also are required to pay a marketing and purchasing fee of 1.5% of monthly gross sales.At times of economic downturn, we have occasionally chosen to temporarily lower these fees.Under the terms of the franchise agreements, we also require all domestic franchisees to contribute a percentage of monthly gross sales, currently 2.25%, to a national advertising fund formed to cover their pro rata portion of the costs associated with our national advertising campaign. Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. We provide ongoing training and assistance to our franchisees in connection with the operation and management of each restaurant through our training facility, meetings, on-premises visits, computer-based training (“CBT”), and by written or other material. As of June 5, 2012, we also had franchise arrangements with three franchise groups which operate four Lime Fresh restaurants in Florida.In general, Lime Fresh franchisees are currently obligated to pay an initial franchise fee of $30,000, an initial marketing fee of $10,000, and a royalty fee equal to 5.25% of the restaurant’s monthly gross sales, as defined in the franchise agreement.There is also a required level of support services in which we charge a fee to cover certain information technology related support that we provide.Under the terms of the franchise agreements, we also require domestic franchisees to contribute a percentage of monthly gross sales, currently 1.5%, to a national advertising fund formed to cover their pro rata portion of the costs associated with our national advertising campaign.Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. Training The Ruby Tuesday Center for Leadership Excellence, located in our Maryville, Tennessee Restaurant Support Services Center, serves as the centralized training center for all of our managers, multi-restaurant operators and other team members.Facilities include classrooms, a test kitchen, and the Ruby Tuesday Culinary Arts Center.The Ruby Tuesday Center for Leadership Excellence provides managers with the opportunity to assemble for intensive, ongoing instruction and hands-on interaction through our training sessions.Programs include classroom instruction and various team building activities and competitions, which are designed to contribute to the skill and enhance the dedication of the Company and franchise teams in addition to strengthening our corporate culture.In addition to the centralized training at the Ruby Tuesday Center for Leadership Excellence, we periodically conduct field training classes.These field training classes have been held for bartenders, managers, and general managers.The field classes partnered the training team along with operational leadership to provide direct training and development in order to reach a large audience faster, and make an immediate impact on our team. We offer team member training materials for all concepts in several formats to promote better learning. Our materials are produced in a CBT format as well as in written, video and verbal formats. CBT enables us to leverage technology to provide an even higher quality interactive training experience and allows for testing at every level to calibrate our team members’ skill levels and promotes self-paced, ongoing development. All results are captured in a personal transcript for all team members so that we can accurately track their training and development throughout their careers. Further contributing to the training experience is the Ruby Tuesday LodgeSM, which is located on a wooded campus just minutes from the Restaurant Support Services Center.The Ruby Tuesday Lodge serves as the lodging quarters and dining facility for those attending the Ruby Tuesday Center for Leadership Excellence.After a day of instruction, trainees have the opportunity to dine and socialize with fellow team members in a relaxed and tranquil atmosphere where they are fully immersed in our culture.The Ruby Tuesday Lodge serves as a model of Uncompromising Freshness and Quality and Gracious Hospitality for our managers while they are guests of the Ruby Tuesday Lodge so that they can take that same standard back to their restaurants.We believe our emphasis on training and retaining high 7 quality restaurant managers is critical to our long-term success and we are committed to the ongoing development of our team members. Research and Development We do not engage in any material research and development activities. However, we do engage in ongoing studies to assist with food and menu development. Additionally, we conduct extensive consumer research to determine our guests’ preferences, trends, and opinions, as well as to better understand other competitive brands. Raw Materials We negotiate directly with our suppliers for the purchase of raw and processed materials and maintain contracts with select suppliers for both our Company-owned and franchised restaurants.These contracts may include negotiations for distribution of raw materials under a cost plus delivery fee basis and/or specifications that maintain a term-based contract with a renewal option. If any major supplier or distributor is unable to meet our supply needs, we would negotiate and enter into agreements with alternative providers to supply or distribute products to our restaurants. We use purchase commitment contracts to stabilize the potentially volatile prices of certain commodities. Because of the relatively short storage life of inventories, limited storage facilities at the restaurants, our requirement for fresh products and the numerous sources of goods, a minimum amount of inventory is maintained at our restaurants. In the event of a disruption of supply, all essential food, beverage and operational products can be obtained from secondary vendors and alternative suppliers.We believe these alternative suppliers can provide, upon short notice, items of comparable quality. Beginning in fiscal 2010, we have purchased lobster in advance of our needs and stored it in third-party facilities prior to our distributor taking possession of the inventory.Once the lobster is moved to our distributor’s facilities, we transfer ownership to the distributor.We later reacquire the inventory from our distributor upon its subsequent delivery to our restaurants. Trade and Service Marks of the Company We and our affiliates have registered certain trade and service marks with the United States Patent and Trademark Office, including the name “Ruby Tuesday.”RTI holds a license to use all such trade and service marks from our affiliates, including the right to sub-license the related trade and service marks.We believe that these and other related marks are of material importance to our business.Registration of the Ruby Tuesday trademark expires in our 2015 fiscal year, unless renewed.We expect to renew this registration at the appropriate time. Seasonality Our business is moderately seasonal.Average restaurant sales of our mall-based restaurants, which represent approximately 18% of our total restaurants as of June 5, 2012, are slightly higher during the winter holiday season.Freestanding restaurant sales are generally higher in the spring and summer months. Competition Our business is subject to intense competition with respect to prices, services, locations, employees, and the types and quality of food. We are in competition with other food service operations, with locally-owned restaurants, and other national and regional restaurant chains that offer the same or similar types of services and products as we do.In times of economic uncertainty, restaurants also compete with grocery retailers as guests may choose to limit spending and eat at home.Some of our competitors may be more established in the markets where our restaurants are or may be located. Changes in consumer tastes, national, regional or local economic conditions, demographic trends, traffic patterns, and the types, numbers and locations of competing restaurants often affect the restaurant business. There is active competition for personnel and for attractive commercial real estate sites suitable for restaurants. Government Regulation We and our franchisees are subject to various licensing requirements and regulations at both the state and local levels, related to zoning, land use, sanitation, alcoholic beverage control, and health and fire safety. We have not encountered significant difficulties or failures in obtaining the required licenses or approvals that could delay the opening of a new restaurant or the operation of an existing restaurant nor do we presently anticipate the occurrence of any such difficulties in the future. Our business is subject to various other regulations by federal, state and local governments, 8 such as compliance with various health care, minimum wage, immigration, and fair labor standards. Compliance with these regulations has not had, and is not expected to have, a material adverse effect on our operations. We are subject to a variety of federal, state, and international laws governing franchise sales and the franchise relationship.In general, these laws and regulations impose certain disclosure and registration requirements prior to the offer and sale of franchises.Rulings of several state and federal courts and existing or proposed federal and state laws demonstrate a trend toward increased protection of the rights and interests of franchisees against franchisors.Such decisions and laws may limit the ability of franchisors to enforce certain provisions of franchise agreements or to alter or terminate franchise agreements.Due to the scope of our business and the complexity of franchise regulations, we may encounter minor compliance issues from time to time.We do not believe, however, that any of these issues will have a material adverse effect on our business. Environmental Compliance Compliance with federal, state and local laws and regulations that have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, has not had, and is not expected to have a material effect on our capital expenditures, earnings or competitive position. Personnel As of June 5, 2012, we employed approximately 16,800 full-time and 19,500 part-time employees, including 381 support center management and staff personnel.We believe that our employee relations are good and that working conditions and employee compensation are comparable with our major competitors. Our employees are not covered by a collective bargaining agreement. Available Information We maintain a web site at www.rubytuesday.com.Through the “Investors” section of our web site, we make available free of charge, annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports, as soon as it is reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission.We are not including the information contained on or available through our web site as a part of, or incorporating such information into, this Annual Report on Form 10-K.In addition, copies of our corporate governance materials, including Corporate Governance Guidelines, Nominating and Governance Committee Charter, Audit Committee Charter, Executive Compensation and Human Resources Committee Charter, Code of Business Conduct and Ethics, Code of Ethical Conduct for Financial Professionals, Categorical Standards for Director Independence, and Whistleblower Policy, are available on the web site, free of charge.We will make available on our web site any waiver of or substantive amendment to our Code of Business Conduct and Ethics or our Code of Ethical Conduct for Financial Professionals within four business days following the date of such waiver or amendment. A copy of the aforementioned documents will be made available without charge to all shareholders upon written request to the Company. Shareholders are encouraged to direct such requests to our Investor Relations department at the Restaurant Support Services Center, 150 West Church Avenue, Maryville, Tennessee 37801.As an alternative, our Form 10-K can also be printed from the “Investors” section of our web site at www.rubytuesday.com. 9 Executive Officers Our executive officers are appointed by and serve at the discretion of our Board of Directors. Information regarding our executive officers as of August 1, 2012, is provided below.On June 6, 2012, the Company announced that Samuel E. Beall, III will be stepping down from management and the Board of Directors once the Company names a successor.The Board of Directors has formed a committee to find his successor. Name Age Position Samuel E. Beall, III 62 Chairman of the Board, Chief Executive Officer and President Kimberly M. Grant 41 Executive Vice President, Chief Operations Officer Michael O. Moore 62 Executive Vice President - Chief Financial Officer, Treasurer and Assistant Secretary Daniel P. Dillon, Jr. 47 Executive Vice President, Chief Branding Officer Robert F. LeBoeuf 50 Senior Vice President, Chief People Officer Scarlett May 46 Senior Vice President, Chief Legal Officer and Secretary Mark D. Young 45 Senior Vice President, Chief Marketing Officer Mr. Beall has served as Chairman of the Board and Chief Executive Officer of the Company since May 1995 and also as President of the Company since July 2004.Mr. Beall served as President and Chief Executive Officer of the Company from June 1992 to May 1995 and President and Chief Operating Officer of the Company from September 1986 to June 1992.Mr. Beall founded Ruby Tuesday in 1972.On June 6, 2012, the Company announced that Samuel E. Beall, III will be stepping down from management and the Board of Directors once the Company names a successor. Ms. Grant joined the Company in June 1992 and was named Executive Vice President in April 2007.From January 2005 to April 2007, Ms. Grant served as Senior Vice President, Operations, from September 2003 to January 2005, as Vice President, Operations, from June 2002 to September 2003, as Regional Partner, Operations, and served in various other positions from June 1992 until June 2002. Mr. Moore joined the Company in April 2012 as Executive Vice President and Chief Financial Officer.Prior to joining the Company, Mr. Moore was employed with Sun Capital Partners as Executive Vice President and Chief Financial Officer of Pamida Stores from February 2009 to March 2012 and as Interim Chief Financial Officer of Kellwood, Inc. from November 2008 to February 2009.Prior to his tenure with Sun Capital Partners, Mr. Moore served as Executive Vice President and Chief Financial Officer of Advanced Auto Parts from December 2005 to February 2008.Additionally, prior to December 2005, among other positions, Mr. Moore served as Executive Vice President and Chief Financial Officer of The Cato Corporation and as Senior Vice President and Chief Financial Officer of Bloomingdales. Mr. Dillon joined the Company in July 2010 as Senior Vice President, Brand Development.Prior to joining the Company, Mr. Dillon was Chief Marketing Officer of the Outback Steakhouse chain of restaurants at OSI Restaurant Partners from January 2008 to July 2010 and Senior Vice President of Portfolio Strategy for the Coca-Cola Company from February 2004 to December 2007. Mr. LeBoeuf joined the Company in July 1986 and was named Senior Vice President, Chief People Officer in June 2003. From August 2001 to June 2003, Mr. LeBoeuf served as Vice President, Human Resources and from July 1986 until August 2001, he held various other positions within the Company. Ms. May joined the Company in July 2000 and was named Senior Vice President, Chief Legal Officer in June 2012.From August 2004 to June 2012, Ms. May served as Vice President, General Counsel and Secretary and from February 2004 to August 2004 as Vice President and Assistant General Counsel – Relations and Response. Mr. Young joined the Company in January 1995 and was named Senior Vice President, Chief Marketing Officer in June 2007.From October 2003 to June 2007, Mr. Young served as Vice President, Advertising, from August 1998 to September 2003 as Vice President, Marketing and Culinary, and from January 1995 to August 1998, in various other positions within the Company. 10 Item 1A. Risk Factors Our business and operations are subject to a number of risks and uncertainties.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations.If any of those risks actually occurs, our business, financial condition and results of operations would suffer.The risks discussed below also include forward-looking statements and our actual results may differ substantially from those discussed in these forward-looking statements.See “Special Note Regarding Forward-Looking Statements” in this Annual Report on Form 10-K. We may be unsuccessful in our television marketing efforts, which may negatively impact our continued financial and operational success. Our marketing strategy for the last several fiscal years has focused mainly on print promotions, digital media, and local marketing programs, with minimal spend on television.In fiscal 2012 we began testing television marketing in our markets with anywhere from 20% to 100% of our restaurants covered by television advertising leveraging a mixture of network and national cable at varying media weights. Based on favorable trends exhibited by our test markets in fiscal 2012, at the start of fiscal 2013 we deployed a television marketing program which will cover the entire system of restaurants for a portion of each quarter, with the remaining portion of the quarter to be supplemented by higher-end direct mail and other promotions.We believe that having television advertising expense levels more in line with our peers in tandem with a more balanced approach on our promotional strategies will position us for improvements in same-restaurant sales in the future through driving repeat and new trial of our brand, in addition to enhancing our brand visibility.Additionally, in order to fund the incremental television advertising efforts at no dilution to the overall profitability or cash flow of the company, we engaged a leading enterprise improvement consulting firm in fiscal 2012 to assist us in identifying savings opportunities in a number of key areas including procurement, occupancy, and maintenance costs.These savings have been identified and implemented, and plans are for the majority of them to be reinvested into our television marketing programs. While we believe that we have a good comprehensive marketing program in place to grow our same-restaurant sales in addition to a way to pay for this increased television spending through our cost savings initiatives, we can make no assurances regarding whether or not we will be successful in these efforts.Although we believe a long-term strategy focused on a more balanced approach to television spending and promotional spending is the right approach, we are entering the television marketing space and competing against industry peers who have a longer and more established track record of promoting their brands on television, in addition to larger overall marketing budgets, thus potentially putting us at a competitive disadvantage.If our competitors should increase their spending levels of advertising or promotions in reaction to our increased television marketing efforts or due to their increased need to drive trial of their brands in this continued slow economic environment, our advertising and promotional activities could potentially become less effective than those of our competitors and we could experience significant declines in sales, profitability, and overall brand relevance. We may be unsuccessful in our strategies to grow revenue through new unit openings of our Lime Fresh fast casual brand or through converting existing Ruby Tuesday restaurants to our Marlin & Ray’s value-oriented seafood concept, since neither concept has proven its long-term viability or growth potential. Although we did not open any Company-owned Ruby Tuesday concept restaurants during the past three fiscal years, we do have a strategic plan to grow revenue through new concept unit growth in the future.As part of our strategy to reach our growth goals, in fiscal 2012 we acquired Lime Fresh which represented seven company-owned restaurants and four franchised restaurants.Our growth plans include the opening of new Lime Fresh restaurants, and we tentatively plan to add 12 to 16 Lime Fresh locations in fiscal 2013.Additionally, as part of our strategy to get more sales and cash flow out of our existing assets, in particular in our hypercompetitive markets, our plans for fiscal 2013 include continuing to test whether we can successfully grow sales and cash flows by converting certain existing Ruby Tuesday restaurants into our internally-developed seafood concept, Marlin & Ray’s.Our growth plans include converting five to seven Company-owned Ruby Tuesday restaurants to Marlin & Ray’s in fiscal 2013, in addition to opening one newly-constructed Marlin & Ray’s restaurant. While we believe the Lime Fresh fast casual brand and Marlin & Ray’s value-oriented seafood conversion brand both have significant potential given their low capital requirements and strong EBITDA margin potential, there are no 11 assurances that we will be able to successfully and profitably grow either of these concepts.There is an enhanced level of risk and uncertainty related to the operation and expansion of both of these newer brands as they are less-established than our anchor Ruby Tuesday brand.Though believed to be a smaller risk than not achieving growth through increased same-restaurant sales, there are risks associated with restaurant openings and conversions, including but not limited to the following:the identification and availability of suitable and econonomically-viable locations, the negotiation of acceptable lease or purchase terms for new locations, the selection of sites that will support a profitable level of sales and generate returns on investment that exceed our cost of capital, the acceptance of our concepts in new markets, the ability to obtain all required governmental permits in a timely manner, and our ability to recruit, train, and retain qualified management and operating personnel.If we are unable to successfully manage these risks, we could face increased costs and lower-than-anticipated sales, earnings, and returns on investment in future periods. We made substantial investments in the development and expansion of both of these brands, including the acquisition of Lime Fresh in fiscal 2012, and additional investments may be required in order for us to refine and expand the concepts in fiscal 2013 and beyond.We can provide no assurance that these investments will be successful or that additional new restaurant growth or restaurant conversions will be accepted in the markets targeted for either concept.Once opened, we anticipate new restaurants will take four to six months to reach planned operational profitability due to the associated start-up costs.Both of these concepts are in the early stages of lifecycle development and both brands will continue to be subject to the risks and uncertainties that accompany any emerging restaurant brand or format, in particular ones being developed and deployed in this current difficult economic environment. We may not be successful at operating profitable restaurants. The success of our Ruby Tuesday brand and, to a lesser extent, the success of our conversion and growth brands, is dependent upon operating profitable restaurants.The profitability of our restaurants is dependent on several factors, including the following: · the ability to timely and effectively meet customer demands and maintain our strong customer base; · the hiring, training, and retention of excellent restaurant managers and staff; · the ability to manage costs and prudently allocate capital resources; · the ability to achieve projected cost savings in a number of key areas, including procurement, occupancy, and maintenance costs; · the ability to create and implement an effective marketing/advertising strategy; · the ability to leverage sales following the completion of our conversions or the opening of new restaurants; and · the ability to provide menu items with strong customer preference at attractive prices. As previously mentioned, during fiscal 2011, we acquired 109 restaurants from certain of our franchisees.In addition, on April 11, 2012, we closed on our acquisition of Lime Fresh.Assumptions were made at the times of acquisition as to how we might best increase the revenues generated by these restaurants and, as a result of a realization of operational and financial synergies, our own cash flow. Unfortunately, there can be no assurance that the franchise restaurant or Lime Fresh acquisitions will result in the realization of the full anticipated benefits.For example, we may experience increased competition that limits our ability to expand these businesses and may not be able to capitalize on expected business opportunities if general industry and business conditions deteriorate.Because much of our acquired franchise debt contains significant prepayment penalties, we may further find it difficult to replace the acquired franchise debt with similar loans with more favorable terms.Achieving the anticipated benefits of the acquisitions is subject to a number of uncertainties and other factors.If these factors limit our ability to achieve the full anticipated benefits of the acquisitions, our expectations of future results of operations, including the synergies expected to result from the acquisitions, may not be met. If such difficulties are encountered or if such synergies, business opportunities and growth prospects are not realized, our business, financial condition and results of operations could be adversely affected. 12 The profitability of our restaurants also depends on our ability to adapt our brand in such a way that consumers see us as fresh and relevant.In addition, the current performance of our restaurants may not be indicative of their long-term performance, as factors affecting their success may change.We can provide no assurance that any restaurant we open will be profitable or obtain operating results similar to those of our existing restaurants nor can we provide assurance that our conversion efforts will produce incremental sales sufficient to offset the costs of the conversions. General economic conditions could adversely affect our business, results of operations, liquidity and capital resources. Our business is dependent to a significant extent on national, regional and local economic conditions, particularly those that affect our guests that frequently patronize our restaurants.In particular, where our customers’ disposable income available for discretionary spending is reduced (such as by job losses, credit constraints and higher housing, taxes, energy, interest or other costs) or where the perceived wealth of customers has decreased (because of circumstances such as lower residential real estate values, increased foreclosure rates, increased tax rates or other economic disruptions), our business could experience lower sales and customer traffic as potential customers choose lower-cost alternatives or choose alternatives to dining out.Any resulting decreases in customer traffic or average value per transaction could negatively impact our financial performance, as reduced revenues may result in downward pressure on margins.These factors could reduce our Company-owned restaurants’ gross sales and profitability.These factors could also reduce gross sales of franchised restaurants, resulting in lower royalty payments from franchisees, and reduce profitability of franchise restaurants, potentially impacting the ability of franchisees to make royalty payments as they become due.Reduction in cash flows from either Company-owned or franchised restaurants could have a material adverse effect on our liquidity and capital resources. The potential for increases in key food products, energy, and other costs may adversely affect our results of operations. We continually purchase food products such as beef, chicken, seafood, cheese and other items for use in many of the products we sell.Although we attempt to maintain control of food costs by engaging in volume commitments with third parties for many of our food-related supplies, we cannot assure that the costs of these products will not fluctuate, as we often have no control over such items.In addition, we rely on third-party distribution companies to frequently deliver perishable food and supplies to our restaurants.We cannot make assurances regarding the continued supply of our inventory since we do not have control over the businesses of our suppliers.Should our inventories lack in supply, our business could suffer, as we may be unable to meet customer demands.These disruptions may also force us to purchase food supplies from suppliers at higher costs.The result of this is that our operating costs may increase without the desire and/or ability to pass the price increases to our customers. We must purchase energy-related products such as electricity, oil and natural gas for use in each of our restaurants.Our suppliers must purchase gasoline in order to transport food and supplies to us.Our guests purchase energy to heat and cool their homes and fuel their automobiles.When energy prices, such as those for gasoline, heating and cooling increase, we incur greater costs to operate our restaurants.Likewise our guests have lower disposable income and thus may reduce the frequency in which they dine out and/or feel compelled to choose more inexpensive restaurants when eating outside the home. The costs of these energy-related items will fluctuate due to factors that may not be predictable, such as the economy, current political/international relations and weather conditions.Because we cannot control these types of factors, there is a risk that prices of energy items will increase beyond our current projections and adversely affect our operations. We may be required to recognize additional impairment charges. We assess our goodwill, trademarks and other long-lived assets as and when required by generally accepted accounting principles in the United States to determine whether they are impaired.An impairment charge is required when the carrying value of the asset exceeds the estimated fair value or undiscounted future cash flows of the asset.Certain of our long-lived assets, including amounts included within the Property and equipment, net, Goodwill, and Other assets, net captions of our Consolidated Balance Sheets, were recorded at estimated fair value on the dates of acquisition.Should future cash flows not support those estimated values, impairment charges will occur. 13 As discussed further in Note 8 to our Consolidated Financial Statements, during the third quarter of fiscal 2012 we decided to close 25 to 27 underperforming Company-owned Ruby Tuesday restaurants, 23 of which were closed in our fourth quarter and one since.Accordingly, during fiscal 2012 we recorded property impairment charges of $13.6 million, which included $9.7 million related to impairments associated with the decision to close the 25 to 27 restaurants. In early August 2011, the closing price of our common stock fell below our net book value per share and, with few exceptions, has remained there since.As discussed further in Note 8 to our Consolidated Financial Statements, given our lowered stock price, declines in same-restaurant sales, and the overall economic conditions and challenging environment for the restaurant industry, we concluded during the fourth quarter of fiscal 2012 that our goodwill associated with the Ruby Tuesday concept was impaired and recorded a non-cash charge of $16.9 million ($12.0 million, net of tax). If market conditions deteriorate at either the restaurant store level or system-wide, or if operating results decline further, we may be required to record impairment charges. Our substantial indebtedness could adversely affect our financial condition. The amount of debt we carry, while believed by us to be prudent based upon our financial strategy, is significant.As of June 5, 2012, we owed $326.7 million of outstanding indebtedness, including $80.1 million of mortgage indebtedness.Our substantial indebtedness could have any or all of the following consequences: · it may limit our ability to borrow money or sell stock to fund our working capital, capital expenditures and debt service requirements; · it may limit our flexibility in planning for, or reacting to, changes in our business; · we may be more highly leveraged than some of our competitors, which may place us at a competitive disadvantage; · it may make us more vulnerable to a downturn in our business or the economy; · a substantial portion of our cash flow from operations could be dedicated to the repayment of our indebtedness and would not be available for other purposes; and · there would be a material adverse effect on our business and financial condition if we were unable to service our indebtedness or obtain additional financing, as needed. In addition, the indenture governing our notes and our revolving credit facility contain financial and restrictive covenants that will limit our ability to engage in activities that may be in our long-term best interests.If we were to violate any of our financial or other covenants in the future and either agreements cannot be reached with our creditors or agreements are reached but we do not comply with the revised covenants, our creditors could exercise their rights under the indebtedness, including requiring immediate repayment of all borrowings, which could have a material adverse effect on us.Moreover, if any agreements were reached with our creditors, they might require us to pay incremental fees and/or higher interest rates. Our debt agreements contain restrictions that limit our flexibility in operating our business. The indenture governing our notes and the agreement governing our revolving credit facility contain various covenants that limit our ability to engage in specified types of transactions. These covenants limit our ability to, among other things: · incur or guarantee additional indebtedness; · declare or pay dividends, redeem stock or make other distributions to stockholders; · make certain investments; · create liens or use assets as security in other transactions; · merge or consolidate, or sell, transfer, lease or dispose of substantially all of our assets; · enter into transactions with affiliates; and 14 · sell or transfer certain assets. Additionally, the agreement governing our revolving credit facility requires us to maintain certain financial ratios. A breach of any of these covenants could result in a default under the indenture and the revolving credit facility. We may also be unable to take advantage of business opportunities that arise because of the limitations imposed on us by the restrictive covenants under our indebtedness. Food safety and food-borne and pandemic illness concerns could adversely affect consumer confidence in our restaurants. We face food safety issues that are common to the food industry.We work to provide a clean, safe environment for both our guests and employees.Otherwise, we risk endangering the health and safety of our guests and employees or losing guests and/or employees due to unfavorable publicity and/or a lack of confidence in our ability to provide a safe dining and/or work experience. Food-borne illnesses, such as E. coli, hepatitis A, trichinosis, or salmonella, are also a concern for our industry.We attempt to purchase food from reputable suppliers/distributors and have certain procedures in place to ensure safety and quality standards, but we can make no assurances regarding whether these supplies may contain contaminated goods. In addition, we cannot ensure the continued health of each of our employees.We provide health-related training for each of our staff and strive to keep ill employees away from other employees, guests, and food items.However, we may not be able to detect when our employees are sick until the time that their symptoms occur, which may be too late if they have prepared/served food for our guests.The occurrence of an outbreak of a food-borne illness, whether at one of our restaurants or one of our competitors, could result in temporary store closings or other negative publicity that could adversely affect our sales and profitability. We could be adversely impacted if our information technology and computer systems do not perform properly or if we fail to protect the integrity of confidential data. We rely heavily on information technology to conduct our business, and any material failure, interruption of service, or compromised data security could adversely affect our operations.While we expend significant resources to ensure that our information technology operates securely and effectively, any security breaches could result in disruptions to operations or unauthorized disclosure of confidential information.Additionally, if our customers’ credit card or other personal information or our employees’ personal data are compromised our operations could be adversely affected, our reputation could be harmed, and we could be subjected to litigation or the imposition of penalties. Our inability or failure to execute on a comprehensive business continuity plan following a major natural or manmade disaster, including terrorism, at our corporate facility could materially adversely impact our business and our financial performance. Our corporate systems and processes and corporate support for our restaurant operations are centralized at our data center located at our Restaurant Support Services Center and two other buildings in Maryville, Tennessee.In addition, our data center’s systems are replicated daily at a disaster recovery site located in another state.We have procedures in place for business continuity to address most critical events, including back up and off-site locations for storage and recovery of electronic and other forms of data and information.However, if we are unable to fully execute our disaster recovery procedures, we may experience delays in recovery and losses of data, inability to perform vital corporate functions, tardiness in required reporting and compliance, failures to adequately support field operations and other breakdowns in normal operating procedures that could have a material adverse effect on our financial performance and exposure to administrative and other legal claims. The cost of compliance with various government regulations may negatively affect our business. We are subject to various forms of governmental regulations.We are required to follow various international, federal, state, and local laws common to the food industry, including regulations relating to food and workplace safety, sanitation, the sale of alcoholic beverages, environmental issues, minimum wage, overtime, health care, increasing 15 complexity in immigration laws and regulations, and other labor issues.Further changes in these types of laws, including additional state or federal government-imposed increases in minimum wages, overtime pay, paid leaves of absence and mandated health benefits, or a reduction in the number of states that allow tips to be credited toward minimum wage requirements, could harm our operating results.Also, failure to obtain or maintain the necessary licenses and permits needed to operate our restaurants could result in an inability to open new restaurants or force us to close existing restaurants. The federal healthcare reform legislation that became law in March 2010 (known as the Patient Protection and Affordable Care Act as amended by the Health Care and Education Reconciliation Act of 2010 (“PPACA”)) mandates menu labeling of certain nutritional aspects of restaurant menu items such as caloric, sugar, sodium, and fat content.Altering our recipes in response to such legislation could increase our costs and/or change the flavor profile of our menu offerings which could have an adverse impact on our results of operations.Additionally, if our customers perceive our menu items to contain unhealthy caloric, sugar, sodium, or fat content, our results of operations could be further adversely affected. Additionally, minimum employee health care coverage mandated by state or federal legislation, such as the PPACA, could significantly increase our employee health benefit costs or result in us altering the benefits we provide to our employees.While we are assessing the potential impact the PPACA will have on our business, certain of the mandates in the legislation are not yet effective.If our employee health benefit costs increase, we cannot provide assurance that we will be able to offset these costs through an increase in our menu prices, which could have an adverse effect on our results of operations and financial condition. We are also subject to regulation by the Federal Trade Commission and to state and foreign laws that govern the offer, sale and termination of franchises and the refusal to renew franchises.The failure to comply with these regulations in any jurisdiction or to obtain required approvals could result in a ban or temporary suspension on future franchise sales or fines or require us to rescind offers to franchisees, any of which could adversely affect our business and operating costs.Further, any future legislation regulating franchise laws and relationships may negatively affect our operations. Approximately 11% of our revenue for fiscal 2012 is attributable to the sale of alcoholic beverages.We are required to comply with the alcohol-licensing requirements of the federal government, states and municipalities where our restaurants are located.Alcoholic beverage control regulations require applications to state authorities and, in certain locations, county and municipal authorities for a license and permit to sell alcoholic beverages on the premises and to provide service for extended hours and on Sundays.Typically, the licenses are renewed annually and may be revoked or suspended for cause at any time.Alcoholic beverage control regulations relate to numerous aspects of the daily operations of the restaurants, including minimum age of guests and employees, hours of operation, advertising, wholesale purchasing, inventory control and handling, storage and dispensing of alcoholic beverages.If we fail to comply with federal, state or local regulations, our licenses may be revoked and we may be forced to terminate the sale of alcoholic beverages at one or more of our restaurants. As a publicly traded corporation, we are subject to various rules and regulations as mandated by the Securities and Exchange Commission and the New York Stock Exchange.Failure to timely comply with these guidelines could result in penalties and/or adverse reactions by our shareholders. Economic, demographic and other changes, seasonal fluctuations, natural disasters, and terrorism could adversely impact guest traffic and profitability in our restaurants. Our business can be negatively impacted by many factors, including those which affect the restaurant only at the local level as well as others which attract national or international attention.Risks that could cause us to suffer losses include, but are not necessarily limited to, the following: · economic factors (including economic slowdowns or other inflation-related issues); · demographic changes, particularly with regard to dining and discretionary spending habits, in the areas in which our restaurants are located; · changes in consumer preferences; · changes in federal or state income tax laws; 16 · seasonal fluctuations due to the days of the week on which holidays occur, which may impact spending patterns; · natural disasters such as hurricanes, tornados, blizzards, floods, or other severe weather; · effects of war or terrorist activities and any governmental responses thereto; and · increased insurance and/or self-insurance costs. Each of the above items could potentially negatively impact our guest traffic and/or our profitability. We face continually increasing competition in the restaurant industry for guests, staff, locations, supplies, and new products. Our business is subject to intense competition with respect to prices, services, locations, qualified management personnel and quality of food.We compete with other food service operations, with locally-owned restaurants, and with other national and regional restaurant chains that offer the same or similar types of services and products.Some of our competitors may be better established in the markets where our restaurants are or may be located.Changes in consumer tastes; national, regional, or local economic conditions; demographic trends; traffic patterns and the types, numbers and locations of competing restaurants often affect the restaurant business.There is active competition for management personnel and for attractive commercial real estate sites suitable for restaurants.In addition, factors such as inflation, increased food, labor, equipment, fixture and benefit costs, and difficulty in attracting qualified management and hourly employees may adversely affect the restaurant industry in general and our restaurants in particular. Litigation could negatively impact our results of operations as well as our future business. We are subject to litigation and other customer complaints concerning our food safety, service, and/or other operational factors.Guests may file formal litigation complaints that we are required to defend, whether or not we believe them to be true.Substantial, complex or extended litigation could have an adverse effect on our results of operations if it develops into a costly situation and distracts our management.Employees may also, from time to time, subject us to litigation regarding injury, discrimination, wage and hour, and other employment issues.Suppliers, landlords and distributors, particularly those with which we currently maintain purchase commitments/contracts, could also potentially allege non-compliance with their contracts should they consider our actions to be contrary to our commitments.Additionally, we are subject to the risk of litigation by our shareholders as a result of factors including, but not limited to, matters of executive compensation or performance of our stock price. In certain states we are subject to “dram shop” statutes, which generally allow a person injured by an intoxicated person the right to recover damages from an establishment that wrongfully served alcoholic beverages to the intoxicated person.Some dram shop litigation against restaurant companies has resulted in significant judgments, including punitive damages.We carry liquor liability coverage as part of our existing comprehensive general liability insurance, but we cannot guarantee that this insurance will be adequate in the event we are found liable in a dram shop case. We are dependent on key personnel. Our future success is highly dependent upon our ability to attract and retain certain key executive and other employees.These personnel serve to maintain a corporate vision for our Company, execute our business strategy, and maintain consistency in the operating standards of our restaurants.The loss of our key personnel or a significant shortage of high quality restaurant team members could potentially impact our future growth decisions and our future profitability. Samuel E. Beall, III, our chief executive officer and founder, has announced that he will be stepping down from management and the Board of Directors once the Company names a successor.While we are in the process of finding his successor, we can make no assurance regarding the impact his loss could have on our business and financial results. 17 Changes in financial accounting standards and subjective assumptions, estimates and judgments by management related to complex accounting matters could significantly affect our financial results. Changes in financial accounting standards can have a significant effect on our reported results and may affect our reporting of transactions completed before the new rules are required to be implemented.Many existing accounting standards require management to make subjective assumptions, such as those required for stock compensation, tax matters, franchise acquisitions, litigation, and asset impairment calculations.Changes in accounting standards or changes in underlying assumptions, estimates and judgments by our management could significantly change our reported or expected financial performance. Identification of a material weakness in our internal controls over financial reporting could significantly affect our financial results. We are subject to the internal control provisions of Section 404 of the Sarbanes-Oxley Act of 2002.These provisions provide for the identification of material weaknesses in internal control over financial reporting.While we routinely assess and test our internal controls over financial reporting, we cannot provide assurance that our internal controls will prevent or detect instances of financial misstatement or fraud, or that we will be able to timely remediate any material weaknesses that may be identified in future periods.Any failure to maintain an effective system of internal control over financial reporting could impact our ability to report accurate and timely financial results which could adversely affect our financial results. Item 1B. Unresolved Staff Comments None. Item 2. Properties Information regarding the locations of our restaurants is shown in the list below. Of the 741 Company-owned and operated restaurants as of June 5, 2012, we owned the land and buildings for 352 restaurants, owned the buildings and held non-cancelable long-term land leases for 253 restaurants, and held non-cancelable leases covering land and buildings for 136 restaurants.Our Restaurant Support Services Center in Maryville, Tennessee, which was opened in fiscal 1998, is owned by the Company. Our executives and certain other administrative personnel are located in the Restaurant Support Services Center. Since fiscal 2001, we have expanded the Restaurant Support Services Center by opening second and third locations also in Maryville. Additional information concerning our properties and leasing arrangements is included in Note 6 to the Consolidated Financial Statements appearing in Part II, Item 8 of this Annual Report on Form 10-K. Under our franchise agreements, we have certain rights to gain control of a restaurant site in the event of default under the franchise agreements. Ruby Tuesday Concept The following table lists the locations of the Company-owned and franchised Ruby Tuesday restaurants as of June 5, 2012. Number of Ruby Tuesday Restaurants State Company Franchise Total Domestic: Alabama 39 – 39 Arizona 6 – 6 Arkansas 7 – 7 California – 1 1 Colorado 10 – 10 Connecticut 17 – 17 Delaware 7 – 7 18 Florida 73 1 74 Georgia 49 – 49 Idaho – 1 1 Illinois 3 13 16 Indiana 12 – 12 Iowa 1 2 3 Kansas 2 – 2 Kentucky 8 – 8 Louisiana 5 – 5 Maine 10 – 10 Maryland 30 – 30 Massachusetts 10 – 10 Michigan 24 1 25 Minnesota 12 – 12 Mississippi 8 – 8 Missouri 26 – 26 Nebraska 8 – 8 Nevada 1 – 1 New Hampshire 5 – 5 New Jersey 26 1 27 New Mexico – 1 1 New York 33 – 33 North Carolina 55 – 55 North Dakota – 5 5 Ohio 33 – 33 Oklahoma – 2 2 Oregon 3 – 3 Pennsylvania 42 – 42 Rhode Island 3 – 3 South Carolina 32 – 32 South Dakota – 3 3 Tennessee 38 – 38 Texas 2 4 6 Utah 1 – 1 Virginia 62 – 62 Washington, DC 2 – 2 West Virginia 8 – 8 Wisconsin 1 1 2 Total Domestic 36 Number of Ruby Tuesday Restaurants Country Company Franchise Total International: Canada – 1 1 Chile – 9 9 Egypt – 3 3 Greece – 1 1 Guam* – 1 1 Hawaii* – 5 5 Honduras – 1 1 19 Hong Kong – 5 5 Iceland – 2 2 Kuwait – 6 6 Romania – 2 2 Saudi Arabia – 3 3 Trinidad – 3 3 United Kingdom – 1 1 Total International – 43 43 79 * Guam and Hawaii are treated as international locations for internal purposes. Other Concepts The following table lists the locations of the Company-owned and franchised other concept restaurants as of June 5, 2012. Number of Other Concept Restaurants Lime Fresh Company State Company Franchise Total Marlin & Ray’s Other Concepts* Alabama 2 – 2 – – Florida 7 4 11 – 1 Georgia 3 – 3 2 1 North Carolina – – – 1 – Ohio – – – 2 – Pennsylvania – – – 1 – Tennessee – – – 2 1 Virginia 1 – 1 3 – Total 13 4 17 11 3 *Other concepts include Truffles and Wok Hay. Item 3. Legal Proceedings We are presently, and from time to time, subject to pending claims and lawsuits arising in the ordinary course of business, including claims relating to injury or wrongful death under “dram shop” laws, workers’ compensation and employment matters, claims relating to lease and contractual obligations, and claims from guests alleging illness or injury.We provide reserves for such claims when payment is probable and estimable in accordance with U.S. generally accepted accounting principles.At this time, in the opinion of management, the ultimate resolution of pending legal proceedings will not have a material adverse effect on our consolidated operations, financial position or cash flows.See Note 12 to the Consolidated Financial Statements appearing in Part II, Item 8 of this Annual Report on Form 10-K, for more information about our legal proceedings as of June 5, 2012. Item 4. Mine Safety Disclosures Not applicable. 20 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Registrant’s Common Equity and Related Stockholder Matters Ruby Tuesday, Inc. common stock is publicly traded on the New York Stock Exchange under the ticker symbol RT. The following table sets forth the reported high and low intraday prices of our common stock and cash dividends paid thereon for each quarter during fiscal 2012 and 2011. Fiscal Year Ended June 5, 2012 Fiscal Year Ended May 31, 2011 Per Share Per Share Cash Cash Quarter High Low Dividends Quarter High Low Dividends First First Second Second Third Third $12.65 Fourth Fourth As of July 31, 2012, there were approximately 3,190 holders of record of the Company’s common stock. Our Board of Directors has approved a dividend policy as an additional means of returning capital to our shareholders.Thepayment of a dividend in any particular future period and the actual amount thereof remain at the discretion of the Board of Directors.Our last dividend was paid on August 7, 2007 and no assurance can be given that dividends will be paid in the future. Issuer Purchases of Equity Securities During the fourth quarter of the year ended June 5, 2012, there were no repurchases made by us or on our behalf, or by any “affiliated purchaser,” of shares of our common stock. Our Board of Directors has authorized the repurchase of shares of common stock as a means to return excess capital to our shareholders.As of June 5, 2012, 5.9 million shares remained available for purchase under existing programs.The repurchase of shares in any particular future period and the actual amount thereof remain at the discretion of the Board of Directors, and no assurance can be given that shares will be repurchased in the future. 21 Item 6. Selected Financial Data Summary of Operations (In thousands except per-share data) Fiscal Year Revenues: Restaurant sales and operating revenue $ Franchise revenue Total revenue $ (Loss)/income before income taxes (a) $ ) $ $ $ ) $ (Benefit)/provision for income taxes ) ) ) Net (loss)/income $ ) $ $ $ ) $ (Loss)/earnings per share: Basic $ ) $ $ $ ) $ Diluted $ ) $ $ $ ) $ Weighted average common and common equivalent shares: Basic Diluted Fiscal years 2008 through 2011 each include 52 weeks.Fiscal 2012 includes 53 weeks.The extra week in fiscal 2012 added 23.4 millionto revenue and $0.03 to diluted earnings pershare. Other Data Cash dividends per share of common stock $ Company same-restaurant sales change (4.5)% 0.9% (1.3)% (7.9)% (9.8)% Balance Sheet Data (at year end): Total assets $ Long-term debt and capital leases, less current maturities $ Shareholders’ equity $ Statement of Operations Data: Closures and impairments (a) $ Goodwill impairment (a) $ $
